BASCHAB, Judge.
The appellant, Harold A. Huffstutler, was indicted for intentional murder. On November 14, 1989, pursuant to a negotiated agreement, he pled guilty to reckless murder, and the trial court sentenced him to serve a term of twenty-five years in prison. He did not appeal his conviction. On February 13, 2002, the appellant filed a Rule 32 petition, challenging his conviction. After the State responded, the circuit court summarily denied the petition. This appeal followed.
The appellant argues that the circuit court did not have jurisdiction to render a judgment and impose a sentence in his case because he allegedly pled guilty to an offense for which he had not been indicted. Specifically, he contends that, under the facts of his case, reckless murder was not a lesser included offense of intentional murder because Ms “conduct was directed to a particular individual, not at human life in general.” (Appellant’s brief at p. 8.) In its motion to dismiss, the State did not specifically refute the appellant’s claim. Also, in its order denying the petition, the circuit court did not specifically address that claim. Because the appellant’s claim could be meritorious, the circuit court erred in not addressing it. Therefore, we remand this case to the circuit court for that court to make specific, written findings of fact concerning the appellant’s claim. On remand, the circuit court may require the State to respond specifically to the appellant’s contentions and/or may conduct an evidentiary hearing. On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 56 days after the release of this opinion. The return to remand shall include the circuit court’s written findings of fact and, if applicable, the State’s response and/or a *202transcript of the evidentiary hearing. We also encourage the circuit court to order that a transcript of the guilty plea proceedings be prepared and that a copy of that transcript be included with the return to remand.1
REMANDED WITH INSTRUCTIONS.*
McMILLAN, P.J., and COBB, SHAW, and WISE, JJ., concur.

. At this time, we pretermit discussion of the remaining argument the appellant raises in his brief to this court.


 Note from the reporter of decisions: On April 23, 2004, on return to remand, the Court of Criminal Appeals dismissed the appeal, without opinion.